UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                    No. 20-2142

                           UNITED STATES OF AMERICA

                                         v.

                             STEVEN T. REUTER, SR,
                                    Appellant

                           (D. Del. No. 1-03-cr-00060-001)

Present: GREENAWAY JR., KRAUSE, and BIBAS, Circuit Judges

      1. Motion filed by Appellee USA to amend D.I. 12 Government’s Brief, to
         amend opinion dated 03/19/2021.



                                                    Respectfully,
                                                    Clerk/lmr

_________________________________ORDER________________________________
       The motion to amend the Government’s brief is granted. The opinion issued on
January 6, 2021 is hereby amended as follows. On page 2 of the opinion, the two
sentences beginning “According to the Government” are amended to read: “According to
the Government, Reuter was released in 2005. Between 2005 and 2007, he made
payments totaling $11,601.02. In addition, the Government has seized monies through
offsets of Reuter’s social security benefits to satisfy the restitution order.


                                              By the Court,

                                              s/ Cheryl Ann Krause
                                              Circuit Judge

Dated: April 30, 2021
Lmr/cc: Laura D. Hatcher
Steven T. Reuter, Sr.